Citation Nr: 1758591	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2017, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected disability.


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with an evaluation of 30 percent effective February 22, 2008.  A September 2017 rating decision increased the Veteran's rating for PTSD to 70 percent effective July 18, 2017.

This case was previously before the Board in November 2016 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to July 18, 2017, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since July 18, 2017, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Prior to July 18, 2017, the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disability.

4.  Since July 18, 2017, it is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2017, the criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Since July 18, 2017, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  Prior to July 18, 2017, the criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

4.  Since July 18, 2017, the criteria for assignment of TDIU due to the Veteran's service-connected disability are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The Veteran's PTSD is assigned a 30 percent disability rating prior to July 18, 2017, and a 70 percent disability rating thereafter.  He contends that his PTSD is more severe than the currently assigned ratings and that he is entitled to an increased rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

A.  Prior to July 18, 2017

A January 2008 private treatment record from Louise Glogau, MA and Ann Freeman, Ph.D. shows symptoms of hypervigilance, hyperirritability, exaggerated startle response, problems with memory and concentration, and severe sleep problems were noted.  It was also noted that the Veteran sees movement in his peripheral vision and hears people calling him at night.  The examiners opined that the symptoms interfered significantly with the Veteran's personal, social, and professional life; hypervigilance and hyperarousal prevent him from being consistently productive; his problems with memory and concentration negatively impact his ability to initiate or sustain work relationships; and because of his isolating behaviors and feeling of estrangement, he is severely compromised in his ability to initiate or sustain social relationships.  They considered him to be permanently and totally disabled and unemployable.  A December 2011 private treatment record from Louise Glogau, MA and Ann Freeman, Ph.D. noted that his sleep and memory had worsened and he was lost on familiar routes.

The April 2011 VA examination shows the Veteran's mood was tense and he had increased anxiety when discussing military, nightmares two to three days per week.  His speech and thought content were normal and he had no hallucinations, delusions, or mania.  The Veteran reported he experienced suicidal thoughts; however, they last occurred approximately ten years prior.  The examiner determined the Veteran's GAF was 58.

Following a review of the record, the Board finds that the criteria for a rating in excess of 30 percent have not been met.  While the private treatment records show some impairment in memory, this is not noted at the April 2011 VA examination or in VA treatment records during that time period.  Additionally, there is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which are symptoms that would warrant a higher rating.  

B.  Since July 18, 2017

At the July 2017 VA examination, the Veteran's symptoms included panic attacks that occurred weekly or less often, impairment of short term and long term memory, suicidal ideation, and obsessional rituals which interfered with routine activities.  The Veteran was oriented times four, well groomed, his speech was normal rate and tone, and his thought processes appeared linear and goal-oriented.  The examiner determined the Veteran's irritability and distrust of others may impair his ability to cooperate with employers or coworkers; his memory and concentration problems may impair his task initiation, completion, and quality; and his sleep impairment may exacerbate those problems. The examiner also noted that the Veteran's panic attacks and increased anxiety may impair his ability to adapt to stressful changes in an occupational setting.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  Although the private treating providers note that the Veteran is permanently and totally disabled, his treatment records do not show impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there is evidence that the Veteran had suicidal thoughts, it does not amount to persistent danger of hurting self or others.  Additionally, while there is evidence of some memory loss, there is no evidence of memory loss for names of close relatives, own occupation, or own name.  Accordingly, a rating in excess of 70 percent for PTSD is not warranted.  

II.  TDIU

The Veteran contends that he is unable to work due to his PTSD.  In his June 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported he last worked full time on January 5, 2006 and became too disabled to work on June 10, 2016.  His VA Form 21-8940 notes his last position was self-employment from 1970 to 2016.  In a July 2017 statement, the Veteran clarified that his self-employment involved work as a telephone cable splicer for 40 hours per week with gross earnings were $32,000 and net earnings of $29,200.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

A.  Prior to July 18, 2017

The Veteran's only service-connected disability is PTSD, which is rated 30 percent disabling prior to July 18, 2017.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) prior to July 18, 2017.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), the case shall be submitted to the Director, Compensation Service for extraschedular consideration.  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), citing Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  In this case, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, thus, referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

The evidence shows that the Veteran was working until June 10, 2016.  In the Veteran's June 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported he was self-employed and working 40 hours per week from 1970 to 2016.  The Veteran's July 2017 statement notes that his self-employment involved work as a telephone cable splicer for 40 hours per week with gross earnings were $32,000 and net earnings of $29,200.  VA treatment records in August 2011 and June 2013 also indicate the Veteran was working.  

Although the Board acknowledges the January 2008 private treatment record in which Louise Glogau, MA and Ann Freeman, Ph.D. opined the Veteran was unemployable; the evidence shows the Veteran was working during that time. Further, the April 2011 VA examiner determined the Veteran's his high level of anxiety was likely to interfere with work place efficiency at times, but would not preclude him from working on a full-time or consistent basis in a low-stress work environment.  

After a thorough review of the record, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation.  Accordingly, the Board finds the preponderance of the evidence is against referral for extraschedular consideration and entitlement to TDIU is denied.

B.  Since July 18, 2017

The Veteran is service-connected for PTSD, which is rated 70 percent disabling effective July 18, 2017.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) effective July 18, 2017.

At the July 2017 VA examination, the Veteran reported that his most recent employment was for 6 weeks in 2016 and that he was retired.  He reported that technology was changing quickly in his field, his concentration had deteriorated, and it was difficult for him to focus on his work and keep up with industry changes.  The examiner determined the Veteran's irritability and distrust of others may impair his ability to cooperate with employers or coworkers; difficulties with memory and concentration may impair task initiation or completion or quality of work performed; and sleep impairment exacerbates these problems.  He further noted that the Veteran's decrease in energy and motivation may impair his reliability with regards to arriving on time, maintaining a schedule, or completing tasks and panic attacks and increased anxiety may impair his ability to adapt to stressful changes in an occupational setting.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevents him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted effective July 18, 2017.


ORDER

Prior to July 18, 2017, a rating in excess of 30 percent for PTSD is denied.

Since July 18, 2017, a rating in excess of 70 percent for PTSD is denied.

Prior to July 18, 2017, entitlement to TDIU is denied.

Entitlement to TDIU due to service-connected disabilities is granted effective July 18, 2017, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


